DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/10/2020. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 57 is rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter.

Claim 57 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories ((i.e. process, machine, manufacture, or composition of matter).  
non-transitory computer-readable medium” would resolve this issue.

Claim Interpretations - 35 USC § 112 ¶ (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and  
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-58 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al. (US 20150016537, hereinafter Karczewicz) in view of Coban et al. (US 20120328004, hereinafter Coban).  
Regarding Claim 1, Karczewicz discloses a method of decoding video data, the method comprising:
determining that a block of video data is encoded without transforming residual data for the block ([0007] determine coefficient group (CG) includes transform coefficients lossy coding, or coefficients for which a transform is not applied, in the case of lossless coding or lossy coding in transform skip mode; [0134]; [0147])
determining a quantization parameter for the block of video data ([0134], side information may include one or more of frame size, frame type, CU size, TU size, TU type (e.g., transform skip mode or transform mode), color component, intra- or inter-prediction mode, quantization parameter (QP), bit-depth, color format; [0147], iQP is the QP value);
([0147], iQP is the QP value and BD is the bit-depth of the video data and the initial value of the Rice parameter is set based on the first equation when the CG is included in a transform block coded in either the transform skip mode or the transform-quantization bypass mode);
dividing the range into k intervals, wherein k is an integer value ([0147], the initial value of the Rice parameter is set based on the first equation when the CG is included in a transform block coded in either the transform skip mode or the transform-quantization bypass mode, and is set based on the second equation when the CG is included in a transform coded block – division into integer intervals implied);
determining a level for a quantized residual value of the block of video data based on the k intervals, wherein determining the level for the quantized residual value of the block of video data based on the k intervals comprises:
receiving information indicating the level for the quantized residual value is within a particular interval of the k intervals ([0209], conditionally update the value of the Rice parameter after decoding each remaining absolute level for coefficients in the current CG and determine an initial value of the Rice parameter for a subsequent CG based on statistics of coefficient levels for the previously decoded coefficients); 
receiving information indicating a difference value determining the level for the quantized residual value ([0209], determine an initial value of the Rice parameter for a subsequent CG based on statistics of coefficient levels for the previously decoded coefficients, including the recently decoded coefficients included in the current CG); and 
outputting decoded video data based on the level for the quantized residual value ([0175] FIG. 6 , output decoded video from a decoded picture buffer (DPB) 82).
Karczewicz does not explicitly disclose wherein the difference value represents a difference between a reference level value for the particular interval and the level for the quantized residual value of the block of video data; and (determining the level) based on the reference level value and the difference value.
Coban teaches from the same field of endeavor, wherein the difference value represents a difference between a reference level value for the particular interval and the level for the quantized residual value of the block of video data ([0177], the video coder y subtracts the predicted reference QP from the actual QP for each reference block to generate a delta reference QP for each block); and (determining the level)  based on the reference level value and the difference value ([0177], determine the QP used to quantize (or inverse quantize) the transform coefficients of the reference blocks and generating a delta reference QP for each reference block based on a difference between the actual QPs and the predicted reference QP (264)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the reference level 
Regarding Claim 2, Karczewicz in view of Coban discloses the e method of claim 1.
Coban further discloses further comprising:  dequantizing the level for the quantized residual value to determine a level for a dequantized residual value; receiving a syntax element indicating a sign for the dequantized residual value ([0122] Inverse quantization unit 136 inverse quantizes, i.e., de-quantizes, the quantized block coefficients provided in the bitstream and decoded by entropy decoding unit 130 and inverse quantization unit 136 receives a delta QP signaled by a video encoder, such as video encoder 20); and  based on the level for the dequantized residual value and the sign for the dequantized residual value, determining the dequantized residual value ( [0179], determining and signaling  delta QP value based on a difference between the reference QP and the actual QP used to quantize the transform coefficients)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the reference level value and the difference value as taught by Coban ([0121]) into the encoding and decoding 
Karczewicz also discloses the sigMapFlag, indicates the significance of each coefficient in a subset such as a sigMapFlag value of 0 indicates that the coefficient is not significant, i.e., not greater than zero, while a value of 1 indicates that the coefficient is significant, i.e., greater than zero ([0076])
Regarding Claim 3, Karczewicz in view of Coban discloses the e method of claim 2.
Karczewicz  further discloses further comprising:  determining a residual block for the block of video data, wherein the residual block comprises the dequantized residual value; adding the residual block to a prediction block for the block of video data to determine a reconstructed block for the block of video data; generating a picture of decoded video data based on the reconstructed block; and outputting the picture of decoded video data ([0059], residual data in a transform block, such as a TU, is  arranged in a two-dimensional (2D) array of pixel difference values residing in the spatial, pixel domain and a  transform converts the residual pixel values into a two-dimensional array of transform coefficients in a transform domain, such as a frequency domain; such as lossless coding or lossy coding with transform skipping or bypass, both the transform and quantization procedures may be skipped for the coefficients- which is standard in HEVC).Regarding Claim 4, Karczewicz in view of Coban discloses the e method of claim 1.
Karczewicz  further discloses wherein a first interval of the k intervals includes values ranging from 1 to a first threshold, the method further comprising: receiving a syntax element indicating that the level for the quantized residual value is greater than zero ([0076], the sigMapFlag, indicates the significance of each coefficient in a subset such as  a sigMapFlag value of 0 indicates that the coefficient is not significant, i.e., not greater than zero, while a value of 1 indicates that the coefficient is significant, i.e., greater than zero; [0079], a maximum number of the gr1Flag and/or the gr2Flag is reached for the current CG, the levelRem syntax element may be used to code coefficient levels with absolute values less than or equal to two. The levelRem syntax element may be coded using codes defined by a value of a Rice parameter, e.g. Golomb-Rice codes or Exponential-Golomb codes). 
Regarding Claim 5, Karczewicz in view of Coban discloses the e method of claim 1.
Karczewicz further discloses wherein a first interval of the k intervals includes values ranging from 2 to a first threshold, the method further comprising: receiving a syntax element indicating that the level for the quantized residual value is greater than zero; ([0076], the sigMapFlag, indicates the significance of each coefficient in a subset such as  a sigMapFlag value of 0 indicates that the coefficient is not significant, i.e., not greater than zero, while a value of 1 indicates that the coefficient is significant, i.e., greater than zero; [0079], a maximum number of the gr1Flag and/or the gr2Flag is reached for the current CG, the levelRem syntax element may be used to code coefficient levels with absolute values less than or equal to two. The levelRem syntax element may be coded using codes defined by a value of a Rice parameter, e.g. Golomb-Rice codes or Exponential-Golomb codes).
Coban also discloses inverse quantization unit 136 inverse quantizes, i.e., de-quantizes, the quantized block coefficients provided in the bitstream and decoded by entropy decoding unit 130 and inverse quantization unit 136 receives a delta QP signaled by a video encoder, such as video encoder 20 ([0122]) and determining and signaling delta QP value based on a difference between the reference QP and the actual QP used to quantize the transform coefficients ([0179]).
 Regarding Claim 6, Karczewicz in view of Coban discloses the e method of claim 1.
Karczewicz further discloses further comprising: for a first interval of the k intervals, receiving a syntax element indicating that the level for the quantized residual value is greater than values included in the first interval;  for a second interval of the k ([0006] initialization of a Rice parameter used to define codes for coefficient level coding in a video coding process such as  determining an initial value of the Rice parameter used to define codes, e.g., Golomb-Rice codes or Exponential-Golomb codes).
Coban also discloses inverse quantization unit 136 inverse quantizes, i.e., de-quantizes, the quantized block coefficients provided in the bitstream and decoded by entropy decoding unit 130 and inverse quantization unit 136 receives a delta QP signaled by a video encoder, such as video encoder 20 ([0122]) and determining and signaling delta QP value based on a difference between the reference QP and the actual QP used to quantize the transform coefficients ([0179]).
Regarding Claim 7, Karczewicz in view of Coban discloses the e method of claim 1.
Karczewicz further discloses further comprising: receiving, for respective intervals of the k intervals, flags indicating that the level for the quantized residual value is greater than values included in the respective intervals for the flags until receiving a flag indicating the level for the quantized residual value is within an interval associated with the flag ([0006] initialization of a Rice parameter used to define codes for coefficient level coding in a video coding process such as  determining an initial value of the Rice parameter used to define codes, e.g., Golomb-Rice codes or Exponential-Golomb codes).
Coban also discloses inverse quantization unit 136 inverse quantizes, i.e., de-quantizes, the quantized block coefficients provided in the bitstream and decoded by entropy decoding unit 130 and inverse quantization unit 136 receives a delta QP signaled by a video encoder, such as video encoder 20 ([0122]) and determining and signaling delta QP value based on a difference between the reference QP and the actual QP used to quantize the transform coefficients ([0179]).
Regarding Claim 8, Karczewicz in view of Coban discloses the e method of claim 1.
Karczewicz further discloses wherein the k intervals include an interval ranging from 0 to a first threshold, an interval ranging from the first threshold plus 1 to a second threshold, and an interval ranging from the second threshold plus 1 to a third threshold, the method further comprising: determining the first threshold, the second threshold, and the third threshold based on the quantization parameter ([0075]-[0079], a gr2Flag value of 0 indicates that the coefficient does not have an absolute value greater than two, while a value of 1 for the gr2Flag indicates that the coefficient does have an absolute value greater than two).
Regarding Claim 9, Karczewicz in view of Coban discloses the e method of claim 1.
Karczewicz further discloses wherein the k intervals include an interval ranging from 1 to a first threshold, an interval ranging from the first threshold plus 1 to a second threshold, and an interval ranging from the second threshold plus 1 to a third threshold, the method further comprising: determining the first threshold, the second threshold, and the third threshold based on the quantization parameter ([0075]-[0079], a gr2Flag value of 0 indicates that the coefficient does not have an absolute value greater than two, while a value of 1 for the gr2Flag indicates that the coefficient does have an absolute value greater than two).
Regarding Claim 10, Karczewicz in view of Coban discloses the e method of claim 1.
Karczewicz further discloses wherein the k intervals include an interval ranging from 2 to a first threshold, an interval ranging from the first threshold plus 1 to a second threshold, and an interval ranging from the second threshold plus 1 to a third threshold, the method further comprising: determining the first threshold, the second threshold, and the third threshold based on the quantization parameter ([0075]-[0079], a gr2Flag value of 0 indicates that the coefficient does not have an absolute value greater than two, while a value of 1 for the gr2Flag indicates that the coefficient does have an absolute value greater than two)
Regarding Claim 11, Karczewicz in view of Coban discloses the e method of claim 10.
Karczewicz further discloses wherein the k intervals include an interval ranging from the third threshold plus 1 to a maximum value for the range ([0075]-[0079], a gr2Flag value of 0 indicates that the coefficient does not have an absolute value greater than two, while a value of 1 for the gr2Flag indicates that the coefficient does have an absolute value greater than two – defining additional one interval is one of several possible options)
Furthermore, the teaching of the prior art of third threshold plus 1 to a maximum value for the range is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of third threshold plus 1 to a maximum value for the range would have yielded predictable results of alternative way improving quality and efficiency the computation.

Regarding Claim 12, Karczewicz in view of Coban discloses the e method of claim 1.
Karczewicz further discloses wherein the k intervals include the following intervals: [2,t1],[t1+1,t2],[t2+1,t3], . . . [tk-2+1,tk-1],[tk-1+1,maxTsLevel], wherein maxTsLevel represents a maximum possible level for the levels of quantized residual values of the block of video data based on the quantization parameter for the block of ([0075]-[0079], a gr2Flag value of 0 indicates that the coefficient does not have an absolute value greater than two, while a value of 1 for the gr2Flag indicates that the coefficient does have an absolute value greater than two – defining additional one interval is one of several possible options)
Furthermore, the teaching of the prior art of defining additional one interval is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of defining additional one interval would have yielded predictable results of alternative way improving quality and efficiency the computation.
Regarding Claim 13, Karczewicz in view of Coban discloses the e method of claim 1.
Karczewicz further discloses further comprising: bypass decoding the syntax element indicating the difference value ([0112], a syntax element may be signaled in a coded bitstream to indicate which characteristics of the transform blocks are used to define the different categories of CGs and the syntax element comprises a flag included in one of a sequence parameter set (SPS) or a picture parameter set (PPS) for the residual video data).
Coban also discloses inverse quantization unit 136 inverse quantizes, i.e., de-quantizes, the quantized block coefficients provided in the bitstream and decoded by ([0122]) and determining and signaling delta QP value based on a difference between the reference QP and the actual QP used to quantize the transform coefficients ([0179]).
Regarding Claim 14, Karczewicz discloses a method of generating a bitstream of encoded video data, the method comprising:
determining that a block of video data is encoded without transforming residual data for the block ([0007] determine coefficient group (CG) includes transform coefficients lossy coding, or coefficients for which a transform is not applied, in the case of lossless coding or lossy coding in transform skip mode; [0134]; [0147]);
determining a level for a quantized residual value of the block of video data ( [0134], side information may include one or more of frame size, frame type, CU size, TU size, TU type (e.g., transform skip mode or transform mode), color component, intra- or inter-prediction mode, quantization parameter (QP), bit-depth, color format; [0147], iQP is the QP value);
determining a quantization parameter for the block of video data ; based on the determined quantization parameter, determining a range for levels of quantized residual values of the block of video data ( [0134], side information may include one or more of frame size, frame type, CU size, TU size, TU type such as transform skip mode or transform mode, color component, intra- or inter-prediction mode, quantization parameter (QP), bit-depth, color format; [0147], iQP is the QP value);
([0147], iQP is the QP value and BD is the bit-depth of the video data. In this first example, the initial value of the Rice parameter is set based on the first equation when the CG is included in a transform block coded in either the transform skip mode or the transform-quantization bypass mode, and is set based on the second equation when the CG is included in a transform coded block – division into integer intervals implied)
determining a difference value ([0209], determine an initial value of the Rice parameter for a subsequent CG based on statistics of coefficient levels for the previously decoded coefficients, including the recently decoded coefficients included in the current CG); and
signaling the level for the quantized residual value of the block of video data based on the k intervals, wherein signaling the level for the quantized residual value of the block of video data based on the k intervals comprises: 
generating, for inclusion in the bitstream of encoded video data, one or more syntax elements indicating the particular interval ([0209], conditionally update the value of the Rice parameter after decoding each remaining absolute level for coefficients in the current CG and determine an initial value of the Rice parameter for a subsequent CG based on statistics of coefficient levels for the previously decoded coefficients);
generating, for inclusion in the bitstream of encoded video data, a syntax element indicating the difference value ([0040],FIG. 1, information communicated over channel 16including a variety of syntax information generated by video encoder 20 for use by video decoder 30 in decoding video data); and 
outputting the bitstream of encoded video data ([0157] FIG. 5 , the video encoder 20 includes a mode select unit 40, a video data memory 41, a motion compensation unit 44, a motion estimation unit 42, an intra-prediction processing unit 46, a decoded picture buffer (DPB) 64, a summer 50, a transform processing unit 52, a quantization unit 54, and an entropy encoding unit 56)
Karczewicz does not explicitly disclose wherein the difference value represents a difference between a reference level value for the particular interval and the level for the quantized residual value of the block of video data.
Coban teaches from the same field of endeavor, wherein the difference value represents a difference between a reference level value for the particular interval and the level for the quantized residual value of the block of video data ([0177], determine the QP used to quantize (or inverse quantize) the transform coefficients of the reference blocks and generating a delta reference QP for each reference block based on a difference between the actual QPs and the predicted reference QP (264). For example, the video coder may subtract the predicted reference QP from the actual QP for each reference block to generate a delta reference QP for each block).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the reference level value and the difference value as taught by Coban ([0177]) into the encoding and decoding 
Regarding Claims 17-26, Encoding method claims 17-26 are corresponding to the decoding method claimed in claims 2-13, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claims 27-39, Decoding device claims 27-39 are corresponding to the decoding method claimed in claims 1-13, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 40, Karczewicz in view of Coban discloses the device of claim 27.	Karczewicz further discloses wherein the one or more processors are further configured to: bypass decode the syntax element indicating the difference value ([0034], FIG. 1).

Regarding Claim 41, Karczewicz in view of Coban discloses the device of claim 40.	Karczewicz further discloses wherein the wireless communication device comprises a telephone handset and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the encoded video data ([0034], FIG. 1).
Regarding Claims 42-54, Encoding device claims 42-54 are corresponding to the encoding method claimed in claims 14-26, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 55, Karczewicz in view of Coban discloses the device of claim 42.	Karczewicz further discloses wherein the device comprises a wireless communication device, further comprising a transmitter configured to transmit encoded video data ([0034], FIG. 1).

Regarding Claim 56, Karczewicz in view of Coban discloses the device of claim 55.	Karczewicz further discloses wherein the wireless communication device comprises a telephone handset and wherein the transmitter is configured to modulate, according to a wireless communication standard, a signal comprising the encoded video data ([0034], FIG. 1).

Regarding Claim 57, Computer readable claim 57 are corresponding to the decoding method claimed in claim 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Regarding Claim 58, Apparatus claim 58 are corresponding to the decoding method claimed in claim 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL D FEREJA/Examiner, Art Unit 2487